THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAW, AND IT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR STATE LAW
OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS; AND THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL AS TO THE AVAILABILITY OF SUCH EXEMPTION.


 
$200,000
 
Kennedy Space Center, Florida
March 2, 2011



SANSWIRE CORP.


 12% SECURED PROMISSORY NOTE DUE MARCH 2, 2012


FOR VALUE RECEIVED, Sanswire Corp., a Delaware corporation (the “Company”), with
offices at State Road 405, Building M6-306A, Room 1400, Kennedy Space Center, FL
32815, hereby promises to pay to the order of Joseph DiMauro (“Holder”), the
principal amount of two hundred thousand dollars ($200,000) on March 2, 2012
(“Maturity Date”) or earlier as hereinafter provided.  Interest on the
outstanding principal balance shall be paid at maturity at the rate of twelve
percent (12%) per annum.  Accrued interest shall also be payable at such time as
any payment of principal of this Note is made.  Interest shall be computed on
the basis of a 365-day year, using the number of days actually elapsed.


The Company’s obligations under this Note are secured by a security interest in
substantially all of the Company’s assets pursuant to a security agreement (the
“Security Agreement”) dated March 2, 2011 by and among the Company and the
Holder.
 
 
ARTICLE 1.
Events of Default and Acceleration


(a)      Events of Default Defined.  The entire unpaid principal amount of this
Note, together with interest thereon shall forthwith become and be due and
payable if any one or more of the following events (“Events of Default”) shall
have occurred (for any reason whatsoever and whether such happening shall be
voluntary or involuntary or be affected or come about by operation of law
pursuant to or in compliance with any judgment, decree, or order of any court or
any order, rule or regulation of any administrative or governmental body) and be
continuing.  An Event of Default shall occur:


(i)                     if failure shall be made in the payment of the principal
of this Note when and as the same shall become due and such failure shall
continue for a period of fifteen (15) days after such payment is due; or


(ii)                     if failure shall be made in the payment of any
installment of interest on this Note when and as the same shall become due and
payable whether at maturity or otherwise and such failure shall continue for
fifteen (15) days after receipt of notice that such payment has not been made;
or


(iii)                     if the Company shall consent to the appointment of a
receiver, trustee or liquidator of itself or of a substantial part of its
property, or shall make a general assignment for the benefit of creditors, or
shall file a voluntary petition in bankruptcy, or an answer seeking
reorganization in a proceeding under any bankruptcy law (as now or hereafter in
effect) or an answer admitting the material allegations of a petition filed
against the Company in any such proceeding, or shall by voluntary petition,
answer or consent, seek relief under the provisions of any other now existing or
future bankruptcy or other similar law providing for the reorganization or
winding up of corporations,  or shall, in a petition in bankruptcy filed against
it or them be adjudicated a bankrupt, or the Company or its directors or a
majority of its stockholders shall vote to dissolve or liquidate the Company; or
 
 
 

--------------------------------------------------------------------------------

 


(iv)                     if an involuntary petition shall be filed against the
Company seeking relief against the Company under any now existing or future
bankruptcy, insolvency or other similar law providing for the reorganization or
winding up of corporations, and such petition shall not be stayed or vacated or
set aside within ninety (90) days from the filing thereof; or


(v)                     if a court of competent jurisdiction shall enter an
order, judgment or decree appointing, without consent of the Company, a
receiver, trustee or liquidator of the Company or of all or any substantial part
of the property of the Company, or approving a petition filed against the
Company seeking a reorganization or arrangement of the Company under the Federal
bankruptcy laws or any other applicable law or statute of the United States of
America or any State thereof; and such order, judgment or decree shall not be
stayed or vacated or set aside within ninety (90) days from the date of the
entry thereof.


(b)      Rights of the Holder.  Nothing in this Note shall be construed to
modify, amend or limit in any way the right of the Holder to bring an action
against the Company.


ARTICLE 2.
Miscellaneous


(a)      Prepayments and Partial Payments.  The Company may prepay this Note in
whole or in part at anytime without penalty or premium; provided, that any
partial payment of principal shall be accompanied by payment of accrued interest
to the date of prepayment.


(b)      Transferability.  This Note shall not be transferred except in a
transaction exempt from registration pursuant to the Securities Act and
applicable state securities law.  The Company shall treat as the owner of this
Note the person shown as the owner on its books and records.  The term “Holder”
shall include the initial holder named on the first page of this Note and any
subsequent holder of this Note. Should Holder transfer this Note, a 5-day notice
of such transfer shall be promptly given to Company, and Company shall record
said transfer on its books and in its records. For the purpose of this
Agreement, “Notice” shall mean by prepaid certified or registered mail, return
receipt requested, or by an overnight courier service.


(c)      WAIVER OF TRIAL BY JURY.  IN ANY LEGAL PROCEEDING TO ENFORCE PAYMENT OF
THIS NOTE, THE COMPANY WAIVES TRIAL BY JURY.
 
(d)      Usury Saving Provision.  All payment obligations arising under this
Note are subject to the express condition that at no time shall the Company be
obligated or required to pay interest at a rate which could subject the holder
of this Note to either civil or criminal liability as a result of being in
excess of the maximum rate which the Company is permitted by law to contract or
agree to pay.  If by the terms of this Note, the Company is at any time required
or obligated to pay interest at a rate in excess of such maximum rate, the
applicable rate of interest shall be deemed to be immediately reduced to such
maximum rate, and interest thus payable shall be computed at such maximum rate,
and the portion of all prior interest payments in excess of such maximum rate
shall be applied and shall be deemed to have been payments in reduction of
principal.
 
 
- 2 -

--------------------------------------------------------------------------------

 


(e)      Notice to Company.  Notice to the Company shall be given to the Company
at its principal executive offices, presently located at State Road 405,
Building M6-306A, Room 1400, Kennedy Space Center, FL 32815, or mailing address:
Mail Code: SWC, Kennedy Space Center, FL 32899, telecopier 321-452-8965
attention of General Counsel, or to such other address or person as the Company
may, from time to time, advise the holder of this Note, or to the holder of this
Note at the address set forth on the Company’s records.  Notice shall be given
by hand delivery, certified or registered mail, return receipt requested,
overnight courier service which provides evidence of delivery, or by telecopier
if confirmation of receipt is given or of confirmation of transmission is sent
as herein provided.


(f)      Governing Law.  This Note shall be governed by the laws of the State of
Florida applicable to agreements executed and to be performed wholly within such
State.  The Company hereby (i) consents to the non-exclusive jurisdiction of the
United States District Court and Supreme Court of the State of Florida in
Brevard County in any action relating to or arising out of this Note, (ii)
agrees that any process in any such action may be served upon it, in addition to
any other method of service permitted by law, by certified or registered mail,
return receipt requested, or by an overnight courier service which obtains
evidence of delivery, with the same full force and effect as if personally
served upon it in Brevard County, Florida, and (iii) waives any claim that the
jurisdiction of any such tribunal is not a convenient forum for any such action
and any defense of lack of in personam jurisdiction with respect thereto.


(g)      Expenses.  In the event that the Holder commences a legal proceeding in
order to enforce its rights under this Note, the Company shall pay all
reasonable legal fees and expenses incurred by the Holder with respect thereto,
if the Holder is successful in enforcing such action.


(h)      Modification. This Note may not be changed, modified or terminated
unless in writing  signed by the Company and the Holder.


IN WITNESS WHEREOF, the Company has executed this Note as of the date and year
first aforesaid.
 

  SANSWIRE CORP.        
 
By:
/s/ Glenn D. Estrella     Name:  Glenn D. Estrella     Title:  President and CEO
         

 
 
- 3 -

--------------------------------------------------------------------------------

 